Citation Nr: 1605522	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-45 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from February 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2008.  The appeal was remanded to the agency of original jurisdiction (AOJ) in September 2015.


FINDINGS OF FACT

1.  A chronic lumbar spine disability was first shown several years after service, and was not caused or aggravated by service-connected disability, in particular, right heel calcaneal spur with plantar fasciitis.  

2.  A chronic bilateral hip disability was first shown many years after service, and was not caused or aggravated by service-connected disability, in particular, right heel calcaneal spur with plantar fasciitis.  


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability was not incurred in or aggravated by active service, or caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  A chronic bilateral hip disability was not incurred in or aggravated by active service, or caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter dated in September 2008, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements have been met and neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent a VA examination in October 2008, and a medical opinion was obtained in October 2015.  Collectively, the reports contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, pursuant to the Board remand, recent VA treatment records were obtained, as was the October 2015 medical opinion which sufficiently complied with the remand examination directives.  There has now been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additional evidence was added to the electronic record following AOJ review in an October 2015 supplemental statement of the case (SSOC).  The Veteran did not waive AOJ consideration of this evidence.  However, a review of that evidence shows that it is not relevant to the issue on appeal.  The evidence addressed severity of his low back disability.  The existence of the back disorder is not in question.  The issuance of an SSOC was thereby not necessary.  There is no prejudice in deciding the appeal. 38 C.F.R. § 19.31.

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As to the first element, current disability, medical records dated throughout the pendency of the claim show that the Veteran was diagnosed with multiple lumbar spine disabilities, including degenerative disc disease, lumbar strain/sprain, and degenerative joint disease.  Records from INOVA Alexandria Hospital show that the Veteran underwent interlumbar diskectomy decompression and fusion at the level of L3-L4 and L4-L5 in January 2011.  Pre and postoperative diagnoses were lumbar stenosis, lumbar scoliosis, spinal instability, and neurogenic claudication complaints.  Therefore, current lumbar spine disability is clearly shown.

The current existence of a chronic bilateral hip disability is more equivocal.  The medical evidence includes a VA examination in October 2008, in which the Veteran reported that he had fractured both femurs in about 2005.  However, X-rays of the hips at that time were normal, and the file does not contain any record of treatment immediately following the claimed femur fractures.  

Nevertheless, the examination disclosed tenderness over the hips.  In addition, according to a December 2009 evaluation by W. Rozran, M.D., the Veteran had a rod in the left femur.  The left hip was stiff, and there was a slight leg length discrepancy.  A VA medical opinion obtained in October 2015 noted that the record showed a diagnosis of degenerative joint disease of the hips.  Therefore, for the purposes of this decision, the Board will assume the presence of a bilateral hip disability.  

Turning to the second element, presence in service, service treatment records are silent for any lumbar spine or hip complaints or abnormal findings, and the separation examination in March 1979 was negative.  The Veteran, however, contends that lumbar spine and bilateral hip disabilities were caused or aggravated by his service-connected right foot heel spurs and plantar fasciitis.  As in effect in this case, service connection may be granted on a secondary basis for disability which is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  Therefore, it is not necessary to establish service incurrence.

The final element is a nexus to service, or, in this case, a nexus to service-connected disability, either by direct causation or by aggravation.  Service connection is in effect for major depressive disorder, rated 100 percent disabling, right heel spur and plantar fasciitis, rated 20 percent disabling, and umbilical hernia residuals, rated noncompensable.  It is not argued, nor does the evidence suggest, that the depressive disorder or umbilical hernia residuals played any part in the development or severity of lumbar spine or bilateral hip conditions.  

The Board notes that evidence dated beginning in June 1995 reflects that the Veteran injured his lumbar spine in a motor vehicle accident in June 1994.  This accident was determined to be work related, and there are numerous medical records on file that were obtained in connection with the subsequent disability evaluations pertaining to that accident.  Among these, he was seen by D. Carlini, M.D., in March and June, 1995, for follow up of the injuries sustained in the June 1994 motor vehicle accident.  Regarding the lumbar spine injury, he had disc disease at L5-S1.  The Veteran subsequently underwent an L5-S1 laminectomy in March 1997.  In addition, C. Judge, D.C., wrote, in September 2000 disability evaluation, that the Veteran had not had any similar symptoms prior to the June 17, 1994, motor vehicle accident.  

However, according to an April 2010 statement from the Veteran's wife, he had ongoing back pain for a number of years prior to that accident, and the accident further added to his pain.  Additionally, the medical evidence shows that he was seen for a back condition prior to the June 1994 motor vehicle accident.  Specifically, records obtained from Greater Metropolitan Orthopaedics show the Veteran's treatment from 1984 to 1999 by physicians in that practice, including Dr. Carlini, for various orthopedic conditions.  From the beginning, he was treated for left knee pain, and in 1998, he underwent a left total knee replacement.  

In November 1991, the Veteran reported a new problem; he had been doing some sit-ups when he felt exquisite left buttock pain with left lateral thigh and leg pain.  X-rays disclosed a complete collapse of the L5-S1 disc.  He improved with treatment over the following month, and no further complaints pertaining to the back were noted until the June 1995 disability evaluation. 

Interestingly, the motor vehicle accident reportedly occurred on June 17, 1994, but no mention of this accident was made in a treatment record from that practice dated July 20, 1994.  At that time, he was seen for follow up of a flare of right shoulder arthritis, which had been injected in June 6, 1994.  He did not mention any intervening accident or injuries on July 20, 1994; he simply said his right shoulder pain had returned.  (Notably, on a state disability evaluation performed by R. Khan, M.D., in November 2000, the Veteran attributed the onset of both the right shoulder disability and the lumbar spine disability to the June 1994 motor vehicle accident.)

The numerous records of treatment and evaluations for back, foot and other orthopedic conditions by multiple providers, for the most part, do not posit any connection between the Veteran's lumbar spine and right foot disabilities.  However, a few are sufficiently suggestive of some type of relationship as to require discussion. 

In May 2000, the Veteran was evaluated by C. Judge, D.C., for symptoms resulting from the June 1994 motor vehicle accident.  He had lumbar spine pain that radiated into his hips and legs.  The diagnosis was post traumatic lumbar sprain/strain with associated low back pain.  Dr. Judge noted: "Heel spurs irritated by altered gait biomechanics affect the low back and knees."  However, on examination, the Veteran had an antalgic gait, "apparently favoring the left side."  

A physical therapist wrote that she had initially seen the Veteran in June 2000.  She reported he had undergone back surgery in 1997, and stated that the short term goal was to decrease pain in the right heel so as to normalize his antalgic gait and reduce strain at the lower back and legs.  

On a disability evaluation in November 2000 by R. Khan, M.D., the Veteran said he had low back pain radiating to the right leg with tingling and numbness in his foot and right big toe since the motor vehicle accident in June 1994.  He still had low back pain since his 1997 back surgery.  He also reported right heel pain, which caused walking difficulty.  He had been found to have a right heel spur, treated with an orthotic, which helped some, but he still had pain with weight-bearing.  On examination, he had an antalgic gait, and he showed some discomfort on weight-bearing on the right heel.  He was diagnosed as having chronic low back pain secondary to failed back surgery and post-laminectomy syndrome; status post left total knee replacement; and right heel spur causing pain in his right heel and foot, plantar fasciitis.  

Although Dr. Khan's examination was the most detailed, and showed low back pain, an antalgic gait, and discomfort on weight-bearing on the right heel, he did not suggest that the right heel condition, or the antalgic gait, affected the severity of the back condition.  The physical therapist indicated that the antalgic gait caused by right heel pain caused strain to the low back.  This seems to be what Dr. Judge was indicating as well, although he observed the antalgic gait to favor the left side.   

In contrast, B. Wenzel, D.P.M., seemed to suggest the reverse; that the back condition, as well as the left total knee replacement, were ultimately contributing to the right heel pain.  He wrote in February 2002 that he had been treating the Veteran for several months for heel pain, especially in the left heel.  X-rays revealed bilateral heel spurs.  His past surgical history included a total knee replacement on the left side in 1998, and back surgery in l997.  Dr. Wenzel opined that the limited motion on the left side contributed to the continued left heel discomfort.  In compensating for this, he was now getting right heel discomfort.  He was also experiencing numbness in a part of the lateral right foot which could stem from his back.   

An acupuncturist wrote in July 2000 regarding the Veteran's continued discomfort and stiffness in his lower lumbar area, and flare-up of a right foot bone spur.  He echoed Dr. Wenzel's conclusion, stating that the "resistant nature of that condition was most likely due to the postural changes he has made to adjust for a replaced left knee and lumbar surgery."  However, he observed that the Veteran did not plant his foot flat when standing or walking, and more pressure was placed on the lateral edge of the foot.  

Similarly, a private chiropractor stated, in September 2000, that the Veteran had a pre-existing right heel spur that was exacerbated by injuries to his low back and right hip.  The heel spur was irritated by posture of the low back on ambulation.  He also stated that the low back was irritated by walking on the heel spur, indicating a circular relationship.  In any event, "irritated" is not sufficient to establish a permanent increase in the severity of an underlying disorder.

The Veteran was afforded a VA examination in October 2008.  At that time, the Veteran reported that he had back and bilateral hip conditions that were secondary to his service-connected right heel disability.  He said that his feet began to bother him about 20 years ago; that his back began probably in the late 1970's or early 1980's, and that his hips began around 2005 when he broke his femurs.  He said he had internal fixation of the fracture of the left femur.  He reported low back surgery in 1997.  He seemed to be favoring his left leg, and stated that he had had his left knee replaced in 1998 with revision surgery in 2003.  In the examination portion, the Veteran was noted to walk with pronounced limp, and he stated that it was his left knee that was hurting him.  There was some tenderness over each hip.  X-rays disclosed a mild scoliosis with convexity to the left and degenerative disc disease at multiple levels.  X-rays of the hips were normal.  The examiner concluded that the Veteran's current claimed lower back and bilateral hip conditions were less likely than not secondary to his service-connected right heel calcaneal spur with plantar fasciitis. 

A VA medical opinion was obtained in October 2015, following review of the Veteran's claims file.  The examiner concluded that the claimed back and bilateral hip conditions were less likely than not proximately due to or the result of the Veteran's service connected condition.  In addition, back and bilateral hip conditions had not been aggravated by the service-connected right foot disability.  The examiner explained that review of the claims file, including lay/buddy statements and nexus statements, showed diagnoses of both degenerative disc disease of the spine and degenerative joint disease of the hips.  Current review of the medical literature disclosed no evidence that calcaneal spurs and/or plantar fasciitis were risk factors for the development of degenerative disease of the spine and/or hips.  Current review of the medical literature also revealed no evidence that calcaneal spurs and/or plantar fasciitis were risk factors for the aggravation of degenerative disease of the spine and/or hips.  The examiner provided a list of citations to relevant medical literature.   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

The collective weight of the evidence establishes that neither lumbar spine nor bilateral hip disabilities were caused or aggravated by the Veteran's right heel calcaneal spur with plantar fasciitis.  In reaching this decision, consideration has been given to the Veteran's personal assertion, and supporting lay statements, that his right foot condition caused or aggravated lumbar spine and bilateral hip conditions.  The Board readily acknowledges that Veteran is competent to report his observable symptoms, but his contentions have not been specific as to the specific symptoms that have caused him to believe that the conditions are related.  

The evidence shows that the lumbar spine and bilateral hip conditions were caused by various post-service accidents and/or injuries.  As indicated above, the medical opinions that hint at the potential for a connection are not sufficient, alone, to establish service connection, and are outweighed by the VA examinations which did not find a connection.  An antalgic gait is the only reason provided in those medical records that suggest a connection to the service-connected right heel calcaneal spur with plantar fasciitis.  The rationale is that the Veteran's limp aggravated his lumbar spine and bilateral hip conditions.  

However, at the time of the 2008 VA examination, the Veteran attributed his antalgic gait to his left knee pain; service connection is not in effect for the left knee condition.  Moreover, the medical records noting an antalgic gait most often report it as favoring the left leg, which tends toward supporting the left knee as the cause of the antalgic gait.  Subsequent to his reported femur fractures, a slight leg length discrepancy has been noted, as has scoliosis in the spine.  There is no evidence indicating that these new findings are related, by cause or aggravation, to the right foot condition.  Further, the October 2015 opinion concluded that a review of the relevant medical literature, cited in the report, did not indicate that the right heel calcaneal spur with plantar fasciitis, was a risk factor in the cause or aggravation of lumbar spine or bilateral hip disabilities.  

Given the foregoing, service connection is not warranted for a lumbar spine disability or a bilateral hip disability.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral hip disability is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


